UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1677


JAMES E. DAVENPORT,

                Plaintiff – Appellant,

          v.

SALLIE MAE, INC.; SLM CORPORATION,

                Defendants – Appellees,

          and

EQUIFAX, INC.; EQUIFAX INFORMATION SERVICES, LLC; EXPERIAN
DATA CORP.; EXPERIAN INFORMATION SOLUTIONS, INC.; TRANS
UNION, LLC,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-01475-PJM)


Submitted:   October 29, 2015               Decided:    November 24, 2015


Before NIEMEYER   and   DIAZ,   Circuit   Judges,      and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
James E. Davenport, Appellant Pro Se. John S. Bolesta, Denise E.
Giraudo, OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     James    E.   Davenport   appeals     the   district   court’s    order

granting summary judgment in favor of defendants in this civil

action.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district     court.      Davenport       v.   Sallie   Mae,    Inc.,     No.

8:12-cv-01475-PJM (D. Md. June 5, 2015).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                     3